Aggravated assault is the offense; penalty assessed at a fine of one hundred dollars.
The evidence heard in the trial court is not brought up for review.
The complaint and information appear regular. No fault in the procedure has been perceived or pointed out which would authorize this court to order a reversal of the judgment of conviction.
The attacks upon the sufficiency of the evidence set up in the motion for new trial cannot be considered as this court has not before it the statement of facts to verify the correctness of the complaints and appraise their effect. Likewise, the criticisms of the court's charge cannot be appraised in the absence *Page 302 
of the evidence which was before the trial judge and upon which the charge is based. In the absence of a showing to the contrary, the presumption in favor of the court's ruling upon the admission and rejection of the evidence must prevail upon appeal.
The judgment is affirmed.
Affirmed.